Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AMENDED AND RESTATED LICENSE AGREEMENT is made and entered into as of this
5th day of April 2007 (“EFFECTIVE DATE”) by and between the UNIVERSITY OF
GEORGIA RESEARCH FOUNDATION, INC., a nonprofit Georgia corporation with offices
in the Boyd Graduate Studies Research Center, The University of Georgia, Athens,
Georgia 30602 (“UGARF”) and AVIGENICS, INC., a Delaware corporation, having
offices at Georgia BioBusiness Center, 111 Riverbend Road, Athens, GA 30605
(“AviGenics”).

RECITALS

WHEREAS, UGARF is the assignee of all right, title, and interest in inventions
developed by employees of The University of Georgia and is responsible for the
protection and commercial development of such inventions; and

WHEREAS, AviGenics is in the business of developing products from transgenic
poultry and processes for making of same; and

WHEREAS, UGARF and AviGenics previously entered into a License Agreement dated
April 11, 1996 (the “Original License”) and agree that it is in their best
interests to amend in full the terms of the Original License and replace it with
this Agreement;

NOW, THEREFORE, for and in consideration of the mutual covenants and the
premises herein contained, the parties, intending to be legally bound, hereby
agree as follows.

ARTICLE 1 — DEFINITIONS

 

1.1 “Affiliate” means any corporation, partnership or other business entity
which is directly or indirectly controlled by AviGenics by virtue of it having
the right to nominate a majority of the directors or managing partners or
managers or in which AviGenics owns directly or indirectly at least fifty
percent (50%) of the voting shares.

 

1.2 “Agreement” means this Amended and Restated License Agreement and its
attachments.

 

1.3 “Confidential Information” means any oral, written, graphic or machine
readable information related to Licensed Patents, Licensed Products, research,
technology and product development plans, inventions, processes, designs,
drawings, biological and chemical formulae and compositions, software, hardware,
algorithms, government regulatory information, reports, data and analysis,
business plans, contracts, and all other materials which have business or legal
value by virtue of being held secret.

 

1.4 “Field of Use” means [***] as it may relate to introduction of DNA sequences
in any [***], expression of autologous and allogeneic molecules in any [***],
use of [***] and [***] and improved [***].

 

1.5 “AviGenics” means AviGenics and its Affiliates.

 

1.6 “License Year” means July 1 through June 30 of each year during the Term.

 

[***]

 

=

  Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

1



--------------------------------------------------------------------------------

1.7 “Licensed Patents” means the patents and patent applications listed in
Appendix A, plus such others that have been or may be updated from time to time,
together with any and all substitutions, extensions, divisionals, continuations,
continuations-in-part (to the extent that the claimed subject matter of such
continuations-in-part are disclosed and enabled in the parent patent application
and are not, as of the Effective Date, obligated to a third party), foreign
counterparts of such patent applications, and patents which issue thereon any
where in the world, including reexamined and reissued patents.

 

1.8 “Licensed Product(s)” means a process, service, or product, the manufacture,
use, or sale of which is covered by a Valid Claim.

 

1.9 “Licensed Territory” means the world.

 

1.10 “Net Selling Price” means, with respect to each Licensed Product sold,
leased, rented, licensed or otherwise distributed, [***]. For Licensed Products
distributed but for which no revenues are collected, the list sales price to be
attributed to each Licensed Product shall be [***].

 

1.11 “Sublicensee” means a non-affiliated third party to whom AviGenics has
licensed any of the rights granted herein.

 

1.12 “UGA” means The University of Georgia.

 

1.13 “Term” means the length of this Agreement, which unless sooner terminated
as otherwise provided in this Agreement, shall continue until the date of
expiration of the last to expire of the Licensed Patents.

 

1.14 “Valid Claim” means a claim in an unexpired patent or pending patent
application included in the Licensed Patents, so long as such claim shall not
have been irrevocably abandoned or held invalid in an unappealable decision of a
court or other authority of competent jurisdiction.

ARTICLE 2 — GRANT OF LICENSE

 

2.1 License. UGARF hereby grants to AviGenics the sole and exclusive right and
license to make, use, offer to sell, sell, import and sublicense Licensed
Patents within the Field of Use and in the Licensed Territory for the Term.

 

2.2 Sublicenses. AviGenics shall have the right to grant sublicenses to the
Licensed Patents to any person or entity consistent with the terms of this
Agreement. AviGenics shall notify UGARF of all sublicenses upon execution and
UGARF may inspect and review such sublicenses for compliance with the terms of
this Agreement.

 

2.3 Retained Rights. Notwithstanding the exclusive grant above, UGARF retains on
behalf of itself, UGA, and any research collaborators, the right to
non-commercial use of the Licensed Patents for research or educational purposes
only.

 

[***]

 

=

  Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2



--------------------------------------------------------------------------------

2.4 No Implied License. The license rights granted in this Agreement shall not
be construed to confer any rights upon AviGenics by implication, estoppel, or
otherwise as to any inventions, materials, technology, or other intellectual
property except as expressed in this Agreement. To the best of UGARF’s
knowledge, there are no background rights implicated by this Agreement and no
background rights are granted to any person or entity by UGARF.

 

2.5 U.S. Government Rights. Inventions protected by Licensed Patents may have
been conceived with the use of U.S. government funds. Therefore, there is
reserved from the rights granted hereunder the rights, if any, of the U.S.
government to practice the inventions for its own purposes in such manner to
which it is entitled in accordance with applicable laws.

ARTICLE 3 — DILIGENT COMMERCIALIZATION

AviGenics shall use commercially reasonable efforts to (i) bring Licensed
Products to market and increase such markets through a diligent technology and
product development program, (ii) obtain whatever government approvals in the
Territory may be required to bring Licensed Products to market, and (iii) to
obtain such obligations from its Affiliates and Sublicensees.

ARTICLE 4 — CONSIDERATION

 

4.1 Equity. Within 90 days following the execution of this Amended and Restated
License Agreement, AviGenics shall issue to UGARF [***] shares of Common Stock
of AviGenics, such number of shares being equal to [***] of the number of shares
of Common Stock (on an as converted basis) outstanding as of the Effective Date.

 

4.2 License Royalties. AviGenics shall pay to UGARF a running royalty of [***]
of the [***] for all sales of Licensed Products sold, leased, rented, licensed
or otherwise distributed directly by AviGenics.

 

4.3 Sublicense Royalties. AviGenics shall pay to UGARF the following
sublicensing payments and royalties:

 

  (a) Within [***] days of the date of receipt by AviGenics, the greater of
(i) [***] or (ii) [***] on or about execution of the sublicense agreement in
exchange for a sublicense of the Licensed Patents;

 

  (b) Within [***] days of the date of receipt by AviGenics, [***] of [***]
under a sublicense of the Licensed Patents;

 

  (c) [***] of all Licensed Products sold, leased, rented, licensed or otherwise
distributed by a Sublicensee of a Licensed Product.

 

4.4 One Payment Per Transaction. The payment obligations in Sections 4.2 and 4.3
are mutually exclusive, in that UGARF shall not be entitled to a payment under
both sections with respect to the same sale or transaction. Only one royalty or
sublicense payment shall be due and payable for the manufacture, license, use
and sale of a Licensed Product.

 

[***]   =    Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

 

3



--------------------------------------------------------------------------------

4.5 Exclusions. Notwithstanding anything to the contrary contained herein, any
payments or other consideration received by AviGenics from a Sublicensee that is
not made as consideration for a sublicense or the sale of a Licensed Product
will not trigger a payment under Article 4.3, and no payment in respect thereof
shall be owed by AviGenics to UGARF.

 

4.6 Anti-Stacking Rights. If, at any time, AviGenics discovers that any Licensed
Product or the use thereof in the Field infringes claims of an unexpired patent
or patents other than those in the Licensed Patent Rights, AviGenics may, if it
has not already done so, negotiate with the owner of such patents for a license
on such terms as AviGenics deems appropriate. Should the license with the owner
of such patents require the payment of royalties or other consideration to such
owner then the royalties otherwise payable under this Agreement shall be reduced
by the dollar amount of the royalties or consideration paid to the owners of
such patents; provided that in no event shall the royalty payable under this
Agreement be less than one-half of the royalty payable herein.

ARTICLE 5 — PAYMENTS

 

5.1 Payments. All payments due under this Agreement shall be made in person or
via the United States mail or private carrier to the following address:
University of Georgia Research Foundation, Attn: Director, Office of Technology
Commercialization, Boyd Graduate Studies Research Center, Athens, Georgia
30602-7411; Fax: (706) 542-5638.

 

5.2 Royalty Reports. During the term, AviGenics shall furnish, or cause to be
furnished, to UGARF written reports addressing each of AviGenics, its Affiliates
and Sublicensees, which will include all applicable information identified in
Appendix B. AviGenics shall provide these reports semi-annually until the first
sale of a Licensed Product and quarterly thereafter. Semiannual reports are due
within 30 days after June 30 and December 31. Quarterly reports are due within
30 days after March 30, June 30, September 30, and December 31. AviGenics shall
deliver a final report within 30 days after termination of this Agreement.
AviGenics shall keep accurate records in sufficient detail to enable UGARF to
verify all financial calculations.

 

5.3. Currency Conversion. If AviGenics, its Affiliates or Sublicensees receive
payment in a non-U.S. currency in connection with a transaction giving rise to a
payment obligation under this Agreement, then AviGenics shall prior to paying
UGARF convert such payment into U.S. dollars at the applicable rate of exchange
of Citibank, N.A., in New York, New York, on the day such payments are received
by AviGenics.

 

5.4. Interest. Payments required under this Agreement shall, if overdue, bear
interest at a per annum rate [***] in effect at Citibank, N.A., on the due date,
from the date due until payment is made. The payment of such interest shall not
foreclose UGARF from exercising any other rights it may have because any payment
is late.

ARTICLE 6 — RECORDS

 

6.1 Records of Sales. During the term of this Agreement and for a period of
three (3) years thereafter, AviGenics shall keep at its principal place of
business true and accurate

 

[***]   =    Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

  records of all its sales and those of its Affiliates and Sublicensees in
accordance with generally accepted accounting principles in the respective
country where such sales occur and in such form and manner so that all payments
and other obligations owed to UGARF may be readily and accurately determined.
AviGenics shall furnish UGARF copies of such records upon UGARF’s request, which
shall not be made more often than once per License Year.

 

6.2 Audit of Records. UGARF or its duly appointed representatives shall have the
right, at reasonable times during normal business hours and upon prior notice,
to examine the records of AviGenics in order to verify the calculation of
payments made or due to UGARF and compliance with the terms of this Agreement;
provided, however, that the persons conducting such audit execute a non
disclosure agreement reasonably acceptable to AviGenics. Such examination and
verification shall not occur more than once each License Year and the calendar
year immediately following termination of this Agreement. Unless otherwise
agreed to in writing by AviGenics, the fees and expenses of performing such
examination and verification shall be borne by UGARF. If such examination
reveals an underpayment by AviGenics of more than ten percent (10%) for any
quarter, AviGenics shall pay UGARF the amount of such underpayment plus interest
calculated under Article 5.4, and shall reimburse UGARF for all reasonable
expenses of the party performing the examination.

 

6.3 Commercialization Report. AviGenics shall annually report to UGARF its
technology and product development progress in such detail as may be necessary
to permit UGARF to evaluate AviGenics compliance with Article 3.

ARTICLE 7 — PATENT PROSECUTION

Prosecution and Maintenance of Licensed Patents. The preparation, prosecution
and maintenance of the Licensed Patents shall be the primary responsibility of
AviGenics, and AviGenics shall be responsible for all costs associated
therewith. AviGenics shall keep UGARF informed as to all material developments
with respect to the preparation and prosecution of Licensed Patents. AviGenics
shall direct its counsel to copy UGARF on all correspondence with government
patent offices, international agents and the like in a timely manner, such that
UGARF shall have reasonable opportunity to be heard on patent strategy. UAGRF
shall cooperate with AviGenics in preparation, prosecution and maintenance of
the Licensed Patents. UGARF and AviGenics shall jointly decide the countries in
which AviGenics shall file a patent application. UGARF may, at its own expense,
file patent applications in those countries in which AviGenics elects not to
file national applications. AviGenics, upon thirty (30) days advance written
notice to UGARF, may advise UGARF that it no longer intends to maintain or
prosecute one or more Licensed Patents in which case UGARF may elect to maintain
or prosecute the one or more Licensed Patent at UGARF’s expense. If UGARF elects
to pay such expenses, AviGenics rights under such Licensed Patents shall be
extinguished and removed from this license.

 

5



--------------------------------------------------------------------------------

ARTICLE 8 — ABATEMENT OF INFRINGEMENT

 

8.1 Infringement. Each party shall promptly inform the other of any actual or
suspected infringement of the Licensed Patents. Each Party shall have the right,
but not the obligation, to institute an action for infringement of the Licensed
Patents as follows:

 

  (a) If the Parties institute a suit jointly, the out-of-pocket costs thereof
(including legal fees) shall be borne equally, and any recovery or settlement
shall be shared equally.

The parties shall agree upon the manner in which they shall exercise control
over such action. Each Party may be represented by separate counsel of its own
selection and at its own cost.

 

  (b) In the alternative, each Party may sue in its own name, add the other as a
plaintiff, and in such case bear the entire cost of litigation and retain the
entire amount of any recovery or settlement; and

 

  (c) AviGenics shall not grant to a Sublicensee any rights to contact potential
infringers or enforce Licensed Patent Rights,

 

8.2. Abandonment. Should either Party abandon its suit, it shall give timely
notice to the other who may continue prosecution, subject to a fair and good
faith apportionment of costs and recoveries.

ARTICLE 9 — CONFIDENTIALITY

 

9.1. Confidentiality. Each Party agrees not to use any Confidential Information
disclosed to it by the other for any purpose other than to carry out its
obligations under this Agreement. Neither party shall disclose or permit
disclosure of any Confidential Information to third parties, except under
written obligations of confidentiality as stringent as those herein. Each Party
shall take reasonable measures to protect the secrecy of and avoid disclosure or
use of Confidential Information of the other in order to prevent it from falling
into the public domain or the possession of persons other than those persons
authorized under this Agreement.

 

9.2. Exceptions to Confidentiality. The Parties shall have no confidentiality
obligations to each other with regard to any information which (a) was in or
came into the public domain through no fault of the Recipient;

 

  (b) was disclosed to Recipient by a third party legally entitled to do so
without breach of any confidentiality obligations;

 

  (c) was independently developed by a party without any use of the Confidential
Information of the other party, as demonstrated by files created at the time of
such independent development; or

 

6



--------------------------------------------------------------------------------

  (d) is ordered disclosed by court or agency order or under other legal
requirement, such as a state or federal open records act. In the latter case,
the Party so ordered shall as soon as reasonably possible give notice to the
Disclosing Party of such order so that the Disclosing Party may have an
opportunity to object to such disclosure.

ARTICLE 10 — WARRANTIES, LIABILITY AND DISCLAIMERS

 

10.1 Limited Warranty. The Parties each represent and warrant that they have the
right and authority to enter into this Agreement and that neither the execution
of this Agreement nor the performance of its obligations hereunder will
constitute a breach of the terms and provisions of any other agreement to which
they are parties.

 

10.2. Liability. Neither party shall not be liable to the other, its Affiliates
or Sublicensees for special, incidental, indirect, or consequential damages
resulting from defects in the design, testing, labeling, manufacture, or other
application of Licensed Products manufactured, tested, designed, distributed
sublicensed, or Sold pursuant to this Agreement.

 

10.3. DISCLAIMER OF WARRANTIES. EXCEPT AS SPECIFICALLY SET FORTH IN SECTION
10.1, UGARF DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND OR NATURE, WHETHER
EXPRESS OR IMPLIED, RELATING TO PERFORMANCE, MARKETABILITY, TITLE, UTILITY OR
OTHERWISE IN ANY RESPECT RELATED TO THE LICENSED PATENTS OR LICENSED PRODUCTS.
UGARF FURTHER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY
REGARDING INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF
THIRD PARTIES IN CONNECTION WITH THE PRACTICE OF THE LICENSED PATENTS, OR THE
MAKING, USING OR SELLING OR OTHER DISTRIBUTION OF LICENSED PRODUCTS BY ANY
PERSON OR ENTITY. AVIGENICS, ITS AFFILIATES AND SUBLICENSEES ASSUME THE ENTIRE
RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE, DESIGN,
MARKETABILITY, TITLE AND QUALITY OF ALL LICENSED PRODUCTS.

 

10.4. Sublicensee Liability Insurance. AviGenics shall include in the terms of
all sublicenses a requirement that the Sublicensee procure and maintain in
effect a comprehensive general liability insurance policy. This insurance policy
will provide commercially reasonable coverage for personal injury, death,
illness and property damage, and will include AviGenics and UGARF as additional
insureds.

 

10.5. Indemnification.

 

  (a)

None of the UGARF, UGA, its Affiliates, or any of their respective Agents (each
an “Indemnified Person”) shall have any liability or responsibility whatsoever
to AviGenics, any of its Affiliates, any Sublicensee or any other person or
entity for

 

7



--------------------------------------------------------------------------------

  or on account of (and AviGenics agrees and covenants, and agrees to cause each
of its Affiliates and Sublicensees to agree and covenant not to sue any
Indemnified Person in connection with) any injury, loss, or damage of any kind
or nature, sustained by, or any damage assessed or asserted against, or any
other liability incurred by or imposed upon, AviGenics, any of its Affiliates or
Sublicensees or any other person or entity, whether direct, indirect, special,
punitive, incidental, consequential or otherwise arising under any legal theory
(and further excluding without limitation any existing or anticipated profits or
opportunities for profits lost by AviGenics, any of its Affiliates or
Sublicensees), arising out of or in connection with or resulting from (i) the
production, use or sale of the Licensed Products by AviGenics, its Affiliates or
Sublicensees, (ii) the use of any Licensed Patents by AviGenics, its Affiliates
or Sublicensees, (iii) any advertising or other promotional activities with
respect to either of the foregoing, or (iv) the production, use or sale of any
product, process or service identified, characterized or otherwise developed by
AviGenics, its Affiliate or Sublicensees with the aid of the Licensed Patents.
AviGenics shall indemnify and hold each Indemnified Person harmless against all
claims, demands, losses, damages or penalties (including but not limited to
reasonable attorney’s fees and expenses at the pretrial, trial or appellate
level) made against any Indemnified Person with respect to items (i) through
(iv) above, whether or not such claims are groundless or without merit or basis.

 

  (b) AviGenics shall obtain and carry in full force and effect, and shall cause
its Affiliates and Sublicensees to obtain and carry in full force and effect,
insurance with the coverages and limits as are reasonably adequate to ensure
that AviGenics can meet its obligations to UGARF pursuant to this Article, the
nature and extent of which insurance shall be commensurate with usual and
customary industry practices for similarly situated companies. AviGenics
insurance policy shall name UGARF as an additional named insured under such
insurance policy or policies and shall require thirty (30) days written notice
to be given to UGARF prior to any cancellation or reduction in coverage.
AviGenics will provide UGARF with a certificate of insurance upon execution of
this Agreement. If at termination of this Agreement AviGenics or its Affiliates
have Licensed Products in the stream of commerce, then these insurance
obligations shall survive this Agreement and extend for 12 months after
termination.

 

  (c) Notice of Claims. AviGenics shall promptly notify UGARF of all claims that
it becomes aware of involving the Licensed Patents.

ARTICLE 11 — TERMINATION

 

11.1 UGARF Right to Terminate. UGARF shall have the right (without prejudice to
any of its other rights) to terminate this Agreement if AviGenics:

 

  (a) Fails to pay any amount or transfer other consideration required under
this Agreement on the date due and fails to remedy same within 21 days after
written notice by UGARF;

 

8



--------------------------------------------------------------------------------

  (b) Breaches or defaults with respect to any other provision herein, and fails
to remedy such breach or default within 30 days after written notice by UGARF;
or,

 

  (c) Makes any materially false report or intentionally withholds or
intentionally misrepresents information that results in the underpayment of
royalties, payments or stock.

 

11.2 AviGenics Right to Terminate. AviGenics may terminate this Agreement at any
time upon 60 days prior written notice to UGARF.

 

11.3 UGARF Rights in Lieu of Termination. At the election of UGARF and in its
sole discretion in lieu of terminating this Agreement, UGARF may either
(i) declare the license rights granted hereunder to be non-exclusive, and grant
licenses to any third party, or (ii) otherwise continue the rights of AviGenics
on such other terms and conditions as UGARF shall determine.

 

11.4 Effect of Termination. Regardless of the circumstances of termination, on
the effective date of termination AviGenics shall immediately cease and shall
cause each of its Affiliates and, to the extent required hereunder its
Sublicensees, to immediately cease using, making, having made and selling
Licensed Products covered by a Valid Claim in a Licensed Patent.

 

11.5 The following provisions of this Agreement shall survive any termination;

 

  (a) AviGenics’ obligation to make payments under Article 4, or other
obligations accrued and remaining unpaid or unperformed prior to termination
(including without limitation the delivery and continuing rights and benefits,
if any, in Equity);

 

  (b) Any cause of action or claim of AviGenics or UGARF accrued or to accrue,
because of any breach or default of this Agreement by the other party.

 

  (c) Articles 5.2, 6.2, 9, 10 and 13.

 

11.7. Expiration of Patent Rights. This Agreement shall terminate automatically
on a country-by-country basis upon the last to occur of the expiration of the
last-to-expire Licensed Patents.

 

11.8. Survival of Sublicenses. In the case of termination for breach or default
by AviGenics, all sublicenses shall remain intact and UGARF shall succeed to all
rights under such sublicenses. At the request of AviGenics, UGARF shall
acknowledge to a Sublicensee UGARF’s obligations to the Sublicensee under this
paragraph.

ARTICLE 12 — ASSIGNMENT

 

12.1

Conditions of Assignment. This Agreement shall not be assigned by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, and any attempted assignment shall be invalid. However,
AviGenics may

 

9



--------------------------------------------------------------------------------

  assign this Agreement to an Affiliate or a successor in interest in a merger
or consolidation or of all or substantially all of the portion of the business
to which this Agreement relates so long as AviGenics provides 30 days notice
thereof to UGARF and procures for UGARF a written agreement by its assignee
wherein the assignee covenants and agrees to assume all AviGenics’ obligations
hereunder to UGARF, including all payment obligations under Article 4.

 

12.2 Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the successors in interest and assigns of AviGenics and UGARF. Any
such successor or assignee of a party’s interest shall expressly assume in
writing the performance of all the terms and conditions of the Agreement to be
performed by said party or such Assignment will be void.

ARTICLE 13 — ARBITRATION

The Parties shall submit any disputes arising from or relating to this Agreement
for binding arbitration to a single arbitrator. If the Parties fail to reach an
agreement on the single arbitrator then the dispute shall be referred to
arbitration by a panel of three arbitrators, each Party nominating one
arbitrator and the arbitrators nominating the umpire. Such arbitrators shall be
competent in any issues involved in the dispute. The arbitration shall be
conducted in accordance with the American Arbitration Association’s Patent
Arbitration Rules in effect at the time of arbitration, except as they may be
modified herein or by mutual consent of the parties. The seat of the arbitration
shall be Atlanta, Georgia and it shall be conducted in the English language. The
arbitral award shall be in writing, state the reasons for the award, and be
final and binding on the Parties. Any court having jurisdiction thereof or
having jurisdiction over the relevant party or its assets, may enter judgment
upon the award.

ARTICLE 14 — MISCELLANEOUS

 

14.1 Export Controls. The Parties are subject to United States laws and
regulations controlling the export of biological materials, technical data,
computer software, laboratory prototypes, and other commodities. AviGenics’
rights and obligations under this Agreement are contingent upon compliance with
applicable United States export laws and regulations. Exports or deemed exports
may require a license from a United States government agency. UGARF neither
represents that an export license shall not be required nor that, if required,
such export license shall issue.

 

14.2 Legal Compliance. AviGenics shall comply with all laws and regulations
relating to its manufacture, processing, producing, use, selling, or
distributing of Licensed Products. AviGenics shall not knowingly take any action
which would cause UGARF or AviGenics to violate any laws and regulations.

 

14.3 Independent Contractor. AviGenics’ relationship to UGARF shall be that of a
licensee only. AviGenics shall not be the agent of UGARF and shall have no
authority to act for or on behalf of UGARF in any matter. Persons retained by
AviGenics as employees or agents shall not by reason thereof be deemed to be
employees or agents of UGARF.

 

10



--------------------------------------------------------------------------------

14.4 Patent Marking. AviGenics shall mark Licensed Products sold in the United
States with United States patent numbers. Licensed Products manufactured or sold
in other countries shall be marked in compliance with the intellectual property
laws in force in such foreign countries.

 

14.5 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of Georgia.

 

14.6 Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of Georgia.

 

14.7 Entire Agreement. This Agreement constitutes the entire agreement between
UGARF and AviGenics with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto. This Agreement, including
the Schedules and Exhibits hereto, constitutes the sole agreement of the parties
and supersedes all oral negotiations and prior writings with respect to the
subject matter hereof.

 

14.8 Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any provision or portion of any provision of this Agreement not essential to the
commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision which will implement the
commercial purpose of the illegal, invalid or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or unenforceable and cannot be replaced by a
valid provision which will implement the commercial purpose of this Agreement,
this Agreement and the rights granted herein shall terminate.

 

14.9 Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party affected, including, but not limited to, acts of God, strikes or other
work stoppages; civil disturbances, fires, floods, explosions, terrorism, riots,
war, rebellion, sabotage, acts of governmental authority or failure of
governmental authority to issue licenses or approvals which may be required.

 

14.10 Failure to Enforce. The failure of either party at any time, or for any
period of time, to enforce any of the provisions of this Agreement shall not be
construed as a waiver of such provisions or as a waiver of the right of such
party thereafter to enforce each and every such provision.

 

11



--------------------------------------------------------------------------------

14.11 Waiver and Release. Each party agrees that as of the Effective Date the
other party has performed all of its duties and obligations under the Original
license. Each party hereby agrees to discharge and release the other party from
any and all claims that it has or may have against the other arising prior to or
that relate to events prior to the Effective Date, save and except for any prior
sales of Licensed Products.

ARTICLE 15 — USE OF NAMES AND MARKS

 

15.1 By AviGenics. AviGenics shall not use the names and trademarks of UGARF,
UGA, the Board of Regents, the University System of Georgia or the Inventors in
any publicity, advertising, or news release without the prior written approval
of an authorized representative of UGARF. As an exception to the foregoing, both
AviGenics and UGARF shall have the right to publicize the existence of this
Agreement; however, neither AviGenics nor UGARF shall disclose the terms and
conditions of this Agreement without the other party’s consent, unless required
by law.

 

15.2 By UGARF. UGARF shall not use the name of AviGenics or any employee of
AviGenics in any publicity, advertising, or news release, without the prior
written approval of AviGenics.

 

15.3 Exception. AviGenics may use the name of UGARF, the Board of Regents, UGA,
or any University staff member, employee or student, after disclosing such use
to UGARF, for the following:

 

  (a) required to obtain regulatory approval for Licensed Product; and,

 

  (b) as required by law, rule, regulation or legal process, including but
limited to disclosures required in connection with the offering of securities,
SEC filing requirements and the like.

ARTICLE 16 — NOTICES

All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:

 

To AviGenics:   AviGenics, Inc.   Attention: Yashwant Deo, CEO   Georgia
BioBusiness Center   111 Riverbend Road   Athens, GA 30605 To UGARF:   Director,
Technology Commercialization Office   University of Georgia Research Foundation,
Inc.   634 Boyd Graduate Studies Research Center   Athens, Georgia 30602-7411

 

12



--------------------------------------------------------------------------------

Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.

IN WITNESS WHEREOF, UGARF and AviGenics have caused this Agreement to be signed
by their duly authorized representatives, under seal, as of the day and year
indicated above.

 

AviGenics, Inc.           University of Georgia Research Foundation, Inc.
By:                                                                           
By:                                          
                                                             Yashwant Deo, CEO  
    David C. Lee, Executive Vice President Name:          Title: CEO         
Approved as to legal form:         

 

         Terence P. McElwee          General Counsel, UGARF         

 

13



--------------------------------------------------------------------------------

EXHIBIT A — LICENSED PATENTS

[***]

 

[***]   =    Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

 

14



--------------------------------------------------------------------------------

APPENDIX B

ROYALTY REPORTS

Each Royalty Report due under this Agreement shall provide the following
aggregate information per quarter for all Licensed Products sold by Licensee,
its Affiliates or sublicensees.

[***].

 

[***]   =   Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.